DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0092814).
RE claims 1 and 9, Zhou discloses a method and terminal supporting carrier aggregation (Paragraph 39, Figure 30 and Paragraphs 446-452), the terminal comprising: a transceiver; and at least one processor connected to the transceiver (Figure 3), wherein the at least one processor is further configured to: receive configuration information about a low power mode indicator that controls monitoring of a physical downlink control channel (PDCCH), in at least one of a plurality of cells (Paragraphs 446 and 448); based on the configuration information, determine whether the low power mode indicator is detected, in at least one cell for which the configuration information is received (Paragraph 449); and based on a result of the determining and information about a cell associated 44with the low power mode indicator, control the monitoring of the PDCCH, in a cell associated with the low power mode indicator from among the plurality of cells (Paragraph 449).
RE claims 2 and 10, Zhou discloses the method of claim 1 and the terminal of claim 9 as set forth above. Note that Zhou further discloses wherein the low power mode indicator comprises, as a signal for controlling the monitoring, at least one of downlink control information (DCI), a wake-up signal (WUS), a go-to-sleep (GTS) signal, or a monitoring adaptation signal (MAS) (Paragraph 445 discloses the wake-up mechanism may be based on a wake-up channel (e.g., a PDCCH, or a DCI). The parameters of the wake-up duration may comprise at least one of: a wake-up channel format (e.g., numerology, DCI format, PDCCH format). Paragraphs 446 and 448, Wake Up Signal and Go To Sleep signal based mechanisms)
RE claim 3, Zhou discloses the method of claim 1 as set forth above. Note that Zhou further discloses wherein the receiving of the configuration information by the terminal comprises receiving the configuration information through higher layer signaling including a master information block (MIB), a system information block (SIB), or a radio resource control (RRC) message (Paragraph 446, 448 and 449 discloses at least configuration via RRC signaling)
RE claims 4 and 11, Zhou discloses the method of claim 1 and the terminal of claim 9 as set forth above. Note that Zhou further discloses wherein the configuration information comprises at least one of transmission resource information, transmission period information, monitoring duration information, occasion configuration information, transmission configuration indicator (TCI) information, or quasi co-located (QCL) configuration information, for detection of the low power mode indicator (Paragraph  448 discloses at least a window size of a time window indicating a duration when the WUS may be transmitted; a value of a periodicity of the transmission of the WUS; a time resource on which the WUS may be transmitted; a frequency resource on which the WUS may be transmitted via the first cell).
RE claims 5 and 12, Zhou discloses the method of claim 1 and the terminal of claim 9 as set forth above. Note that Zhou further discloses wherein information about the cell associated with the low power mode indicator is comprised in higher layer signaling received from a base station, comprised in the configuration information, or comprised in the low power mode indicator (Paragraphs 446 and 448).
RE claims 6, 13 and 14, Zhou discloses the method of claim 1 and the terminal of claim 9 as set forth above. Note that Zhou further discloses wherein the cell associated with the low power mode indicator comprises an activated cell from among the plurality of cells, or comprises a cell pre-defined by the base station from among the plurality of cells (Paragraphs 446 and 448).
RE claims 7 and 15, Zhou discloses the method of claim 1 and the terminal of claim 9 as set forth above. Note that Zhou further discloses wherein the controlling of the monitoring of the PDCCH comprises: when the low power mode indicator is determined to have been detected, performing monitoring for detecting the PDCCH in the cell associated with the low power mode indicator, based on information about the cell associated with the low power mode indicator; and when the low power mode indicator is determined to have not been detected, not performing monitoring for detecting the PDCCH in the cell associated with the low power mode indicator, based on the information about the cell associated with the low power mode indicator(Paragraphs 446 448 and 452).
RE claim 8, Zhou discloses the method of claim 1 as set forth above. Note that Zhou further discloses wherein the at least one cell for which the configuration information is received is a cell corresponding to a frequency band lower than or equal to a certain frequency, and the cell associated with the low power mode indicator is a cell corresponding to a frequency band higher than or equal to a certain frequency (Paragraph 447).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461